Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 appears to be missing a semicolon.  It appears claim 10 should be amended to recite (emphasized) "…assigning each of the plurality of attributes a second attribute weight; dividing the plurality of attributes…"  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations "for each step activity that corresponds to one or more questions, for each of the one or more questions, recoding one or more attribute scores, each of which is associated with an attribute and assigned question weight, the attribute being selected from one of a plurality of attributes; weighting each of the one or more question attribute scores based on the corresponding question weight; and aggregating the weighted question attribute scores to generate a question score".  These limitations recite an abstract idea because the steps encompass managing personal behavior or relationships or interactions between people (i.e. teaching, and following rules or instructions).  These limitations encompass managing personal behavior or relationships or interactions between people (i.e. teaching, and following rules or instructions) because recording attribute scores, weighting the attributes score, and aggregating the attribute score, as claimed encompasses receiving and grading tests (i.e. scoring a test or exam, weighting the scores and determining an overall score).  Claims that encompass managing personal behavior or relationships or interactions between people fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.
Additionally and alternatively, these limitations recite an abstract idea because these limitations encompass mathematical concepts (i.e. mathematical relationships and calculations).  These limitations encompass mathematical relationships and calculations because the limitations encompass performing mathematical steps (i.e. gathering variables, multiplying the variables by weightings, and summing the resulting products).  Claims that recite mathematical relationships and calculations fall within the 

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites the additional elements - one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for storing and organizing pre-hiring screening data of a plurality of candidates in a task-specific data structure and generating weighted scores using different weights for determining each of the plurality of candidates' fitness to a particular task, the method comprising: accessing the task-specific data structure, the task-specific data structure including a task step table that stores a plurality of task steps, each of the plurality of task steps includes one or more step activities, each of which corresponds to either (1) one or more questions; or (2) one or more assessments.  The additional elements of "one or more processors; and one or more computer-readable media having thereon computer-executable instructions", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The limitation of "…that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for storing and organizing pre-hiring screening data of a plurality of candidates in a task-specific data structure and generating weighted scores using different weights for determining each of the plurality of candidates' fitness to a particular task, the method comprising:…" does not further limit the scope of the claim because it is only reciting 
The additional elements of "accessing the task-specific data structure, the task-specific data structure including a task step table that stores a plurality of task steps, each of the plurality of task steps includes one or more step activities, each of which corresponds to either (1) one or more questions; or (2) one or more assessments", when considered individually or in combination, does not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving stored data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Accordingly claim 1 is directed to an abstract idea.
Claim 20 recites similar limitations as claim 1 and accordingly is directed to an abstract idea for similar reasons.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computers component cannot provide an inventive concept.  Claims 1 and 20 are not patent eligible.
Dependent Claims
Regarding claim 2, Examiner finds the scope of claim 2 is sufficiently similar to claim 1 that claim 2 is rejected under 35 USC 101 for similar reasons as claim 1.  That is, claim 2 encompasses similar steps as claim 1 but for "assessments" instead of "questions".  Examiner finds "questions" to be within the scope of "assessments" and thus finds claim 2 ineligible for similar reasons as claim 1.
Claims 3-6 and 9-11 are directed to the same abstract ideas as the independent claims because assigning a second weight and assigning an activity weight, and aggregating the weighted scores are similarly managing personal behavior or relationships or interactions between people (i.e. scoring tests) and mathematical relationships and calculations.  Accordingly, claims 3-6 and 9-11 fall within the "Certain Methods of Organizing Human Activity" and "Mathematical Concepts" groupings of abstract ideas.
Claims 7 and 16 is directed to the same abstract ideas as the independent claims because comparing scores to a threshold encompasses fallowing rules or instructions or mathematical concepts. Accordingly, claims 7 and 16 fall within the "Certain Methods of Organizing Human Activity" and "Mathematical Concepts" groupings of abstract ideas.
The additional elements of claims 8, 12, 15, and 18 when considered individually or in combination, do not integrate the abstract idea into a practical application because generating a visualization as claimed is recited at a high-level of generality (i.e. as a generic computer function of displaying data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
Claims 13, 14, 17 and 19 are directed to the same abstract idea as the independent claims because analyzing scores and determining correlations is a part of scoring a test.  Accordingly, claim 13 falls within the "Certain Methods of Organizing Human Activity".  Further, the additional elements of receiving a performance score is, when considered individually or in combination, do not integrate the 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, US Pat. No. 10,621,535, herein referred to as "Lawrence", in view of Hardtke et al, US Pub. No. 2014/0358810, herein referred to as "Hardtke".
Regarding claim 1, Lawrence teaches:
one or more processors; and one or more computer-readable media having thereon computer-executable instructions (CPU and memory, Col. 11, l. 39 – Col. 12, l. 48)
that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for storing and organizing pre-hiring screening data of a plurality of 
accessing the task-specific data structure, the task-specific data structure including a task step table that stores a plurality of task steps, each of the plurality of task steps includes one or more step activities, each of which corresponds to either (1) one or more questions; or (2) one or more assessments (uses prompt database to store questions, category database to store categories, and questionnaire database to store questionnaires, Col. 13, ll. 20-46 and Fig. 6; see also Col. 1, ll. 49-52 defining "prompt" and Col. 5, ll. 47-50 noting prompts are assigned to categories and categories are assigned to questionnaires); 
for each step activity that corresponds to one or more questions, for each of the one or more questions, recoding one or more attribute scores, each of which is associated with an attribute and assigned question weight, the attribute being selected from one of a plurality of attributes (questions are scored, e.g. Col. 3, ll. 30-54; Col. 8, ll. 40-47; Col. 10, l. 1-5; Col. 28 ll. 1-19); 
weighting each of the one or more question attribute scores based on the corresponding question weight (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions).
However Lawrence does not teach but Hardtke does teach:
and aggregating the weighted question attribute scores to generate a question score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade 
Regarding claim 2 the combination of Lawrence and Hardtke teaches all the limitations of claim 1 and Lawrence further teaches:
for each step activity that corresponds to one or more assessments, for each of one or more assessments, recording a set of data related to the assessment (captures interviewee's responses to prompts, Col. 10, ll. 1-5.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments);
and determining one or more assessment attribute scores based on the corresponding set of data, each of the one or more assessment attribute scores being associated with an attribute and being assigned an assessment weight, the attribute being selected from the plurality of attributes (questions are scored, e.g. Col. 3, ll. 30-54; Col. 8, ll. 40-47; Col. 10, l. 1-5; Col. 28 ll. 1-19);
 weighing each of the one or more assessment attribute scores based on the corresponding assessment weight (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions); 
However, Lawrence does not teach but Hardtke does teach:
and aggregating the weighted one or more assessment attribute scores to generate an overall assessment score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-
Regarding claim 3 the combination of Lawrence and Hardtke teaches all the limitations of claim 2 and Lawrence further teaches:
assigning each of the questions a second question weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11);
and assigning each of the assessments a second assessment weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments).
Regarding claim 4 the combination of Lawrence and Hardtke teaches all the limitations of claim 3 and Lawrence further teaches:
for each step activity that is associated with one or more questions, weighting each of the question scores based on the second question weight (assigns weight to categories, Col. 5, ll. 52-56; Col. 8, ll. 4-12).
However, Lawrence does not teach but Hardtke does teach:
and aggregating the weighted question scores to generate an overall step activity score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 5 the combination of Lawrence and Hardtke teaches all the limitations of claim 4 and Lawrence further teaches:
for each step activity that is associated with one or more assessments, weighing each of the assessment scores based on the second assessment weigh (assigns weight to categories, Col. 5, ll. 52-56; Col. 8, ll. 4-12.  Please note, the questions in Lawrence are within the scope of the "assessment" claim elements because questions are assessments).
However, Lawrence does not teach but Hardtke does teach:
and aggregating the weighted assessment scores to generate an overall step activity score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 6 the combination of Lawrence and Hardtke teaches all the limitations of claim 5 and Lawrence further teaches:
assigning each of the plurality of step activities an activity weight; weighting each step activity score based on the corresponding activity weight (assigns weight to questionnaires, Col. 5, ll. 52-56; Col. 8, ll. 4-12).
However, Lawrence does not teach but Hardtke does teach:
and aggregating the weighted step activity score to generate an overall task step score, which indicates how well a candidate may be able to perform the corresponding task step (weighted 
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 7 the combination of Lawrence and Hardtke teaches all the limitations of claim 6 and Lawrence further teaches:
in response to a determination that a task step score of a particular task step is lower than a predetermined threshold, determining that the candidate is not a qualified candidate (develops benchmarks for successful candidates, Col. 8, ll. 12-24).
Regarding claim 8 the combination of Lawrence and Hardtke teaches all the limitations of claim 6 and Lawrence further teaches:
generating a visualization displaying each task step score of a particular candidate (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).
Regarding claim 9 the combination of Lawrence and Hardtke teaches all the limitations of claim 3 and Lawrence further teaches:
assigning each of the plurality of questions and the plurality of assessments an attribute weight; for each of the plurality of attributes, weighting each of the one or more question attribute scores and one or more assessment attribute scores based on the respective attribute weight (weights are assigned to prompts, Col. 8, ll. 4-12 and Col. 13, ll. 20-32; see also Col. 5, ll. 52-56 noting weights are assigned to questions and Col. 1, ll. 49-52 noting prompts are questions).
However Lawrence does not teach but Hardtke does teach:
and aggregating the weighted question attribute scores and assessment attribute scores to generate an overall attribute score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompt, the category, and the questionnaire, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.
Regarding claim 10 the combination of Lawrence and Hardtke teaches all the limitations of claim 9 and Lawrence further teaches:
assigning each of the plurality of attributes a second attribute weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11);
dividing the plurality of attributes into one or more groups, each of which includes at least one attribute (prompts are assigned to categories. Col. 5, ll. 47-50); 
for each of the one or more groups, weighting each overall attribute score of the at least one attribute contained in the group based on the corresponding second attribute weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11).
However Lawrence does not teach but Hardtke does teach:
and aggregating the weighted overall attribute score to generate an attribute group score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly 
Regarding claim 11 the combination of Lawrence and Hardtke teaches all the limitations of claim 10 and Lawrence further teaches:
assigning each of the one or more groups an attribute group weight; weighing each attribute group score based on the attribute group weight (weights are assigned to each category, Col. 5, ll. 52-56; Col. 8, ll. 4-11).
However Lawrence does not teach but Hardtke does teach:
and aggregating the weighted attribute group scores to generate an overall task score (weighted features are summed to create an overall score, ¶[0108] and Fig. 3; see also e.g. Col. 4, ll. 31-41; Col. 5, ll. 12-17 discussing predicting performance).
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence with summing weighted scores, as taught by Hardtke, because Lawrence explicitly suggests it, see MPEP 2143.I.G.  That is, Lawrence teaches calculating the overall score using the grade for each response and the weights of the prompts, the categories, and the questionnaires, Col. 26, ll. 4-29.  One of ordinary skill would have recognized the overall scores could be calculated by weighing each feature and summing the products, e.g. as taught by Hardtke.  
Regarding claim 12 the combination of Lawrence and Hardtke teaches all the limitations of claim 4 and Lawrence further teaches:
generating a visualization displaying the overall task score, each of the attribute group scores, and/or each of the overall attribute scores (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).  

Regarding claim 20, claim 20 recites similar limitations as claim 1 and accordingly is rejected for similar reasons.

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence and Thomas further in view of Scarborough et al, US Pub. No. 8,265,977, herein referred to as "Scarborough".
Regarding claim 13, the combination of Lawrence and Thomas teaches all the limitations of claim 10 and does not teach but Scarborough does teach:
wherein a subset of the plurality of candidates are hired to become one or more employees (employees are hired, e.g. Col. 16, ll. 63-64), 
the method further comprises for each of the one or more employees, receiving a performance score indicating overall post-hiring performance of the corresponding employee (stores post-hire data including ratings and quantitative performance measures, Col. 16, l. 63 – Col. 17, l. 2 and Fig. 5); 
and analyzing at least one of the pre-hiring question scores and/or pre-hiring overall attribute scores of each of the one or more employees contained in the data structure with the corresponding employee's performance score (predictive model is created based on pre-hire questions, e.g. Col. 5, ll. 17-29; Col. 21, ll. 3-7 and Fig. 5).  
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence and Thomas with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.
Regarding claim 14, the combination of Lawrence, Thomas, and Scarborough teaches all the limitations of claim 13 and Scarborough further teaches:

Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence and Thomas with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.
Regarding claim 15, the combination of Lawrence, Thomas, and Scarborough teaches all the limitations of claim 13 and Lawrence further teaches:
generating a visualization displaying the level of correlation of each question of the question scores to the performance scores (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).  
Regarding claim 16, the combination of Lawrence, Thomas, and Scarborough teaches all the limitations of claim 13 and Scarborough further teaches:
in response to a determination that a level of correlation of a question is lower than a predetermined threshold, removing the question from the task-specific data structure or reducing the second question weight of the corresponding question in the task-specific data structure; and/or in response to a determination that a level of correlation of a question is greater than a predetermined threshold, increasing the second question weight of the corresponding question in the task-specific data structure (removes ineffective pre-hire questions, e.g. Abstract; Col. 4, ll. 62-67; Col. 5, ll. 1-29).  
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence and Thomas with the modeling based on post-hire data, as taught by Scarborough 
Regarding claim 17, the combination of Lawrence, Thomas, and Scarborough teaches all the limitations of claim 13 and Scarborough further teaches:
for each overall attribute score, determining a level of correlation of the corresponding attribute score to the performance scores (identifies effective and ineffective pre-hire questions, Col. 5, ll. 1-11; see also Col. 10, ll. 53-60 discussing weighting questions; and TABLES 4 and 5, Cols. 29-31 showing most predictive questions).
That is, Lawrence teaches questions are assigned are assigned to categories and categories are assigned to questionnaires, Col. 5, ll. 47-50, and Scarborough teaches identifying ineffective pre-hire content, e.g. Col. 5, ll. 1-11.  Thus the combination teaches identifying ineffective questions, categories and questionnaires.
Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence and Thomas with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.
Regarding claim 18, the combination of Lawrence, Thomas, and Scarborough teaches all the limitations of claim 13 and Lawrence further teaches:
generating a visualization displaying the level of correlation of each of the overall attribute scores to the performance scores (generates reports for assessments, Fig. 17 and Col. 16, ll. 18-28; Col. 25, l. 45 – Col. 26, l. 29).  
Regarding claim 19, the combination of Lawrence, Thomas, and Scarborough teaches all the limitations of claim 16 and Scarborough further teaches:

Further, it would have been obvious at the time of filing to combine the weighted interview scores of Lawrence and Thomas with the modeling based on post-hire data, as taught by Scarborough because Scarborough explicitly suggests using the post-hire data to develop an adaptive and effective hiring process, e.g. Abstract, Col. 3, ll. 4-29; see also MPEP 2143.I.G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moon et al, US Pub. No. 2015/0154564 teaches a similar method of evaluating candidates.
Ganesh et al, US Pub. No. 2010/0185551 teaches a similar method of evaluating candidates.
Noelting, US Pub. No. 2013/0282605 teaches a similar method of hiring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629